UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6929



BERT JOHN HANSEN, SR.,

                                            Plaintiff - Appellant,


          versus


BENJAMIN ELLIS, PA-C; VINCENT GORE, M.D.;
KATIE HAMLIN, R.N.; PAUL KOLLAND, VCE Shop
Manager; JOYCE COTTON, VCE Shop Supervisor;
JAMES MALONE, VCE Shop Supervisor; GEORGE
HINKLE, Chief Warden of GRCC; MARIE VARGO, S-2
Warden; CLYDE ALDERMAN, Administrative Staff
Specialist Senior; TYRONE SLOAN, Lieutenant,
HU4-S2 Building Supervisor; KEVIN BONNER,
Lieutenant, Yard Crew Supervisor; SCOTTY,
Sergeant, Complex Crew Supervisor; JAMES
THOMAS;   MCGRUE  BOOKER,   Job   Coordinator,
Counselor; SHARON JOHNSON, VCE Manager; JOHN
AUSBON, Education & Vocation Principal (DCE),

                                           Defendants - Appellees,


          and

NURSES,   Greenville    Correctional  Center;
SERGEANT MILLER, HU4-S2 Building Supervisor;
PRINCIPAL OSBORNE, a/k/a Osgood, Principal of
Schools/Vocational;    CORRECTIONAL   OFFICER
EVERSON; MRS. WOODSON, Grievance Office; MRS.
KINSLEY, Grievance Office,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00437-REP)


Submitted: October 31, 2006              Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bert John Hansen, Sr., Appellant Pro Se. Edward Joseph McNelis III,
Elizabeth Martin Muldowney, John David McChesney, RAWLS & MCNELIS,
PC, Richmond, Virginia; Banci Enga Tewolde, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Bert John Hansen, Sr., seeks to appeal the district

court’s order denying several motions in his 42 U.S.C. § 1983

(2000) action.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Hansen seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction.     We deny Hansen’s

motions for appointment of counsel and to compel the district court

to enforce a June 22, 2006 order.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -